EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ravit Dung on 5/18/21.
The application has been amended as follows: 
Replace “URLLC” in claim 2, line 3 with “scalable TTI”.

Allowable Subject Matter
Claim 1-54 are allowed.
The following is a statement of reasons for allowance:
Regarding claim 1, of the closest prior arts Li (US 20170332386 A1) discloses in paragraphs 63 and 183 transmitting URLLC data using a TDD URLLC subframe configuration including a plurality of DL and UL intervals and discloses in paragraph 68 that URLLC has scalable TTIs. However, Li does not disclose receiving an ACK for the URLLC data through FDD while the URLLC data is being transmitted. Lee (US 20170111106 A1) discloses in paragraphs 114 receiving an ACK for the URLLC data through FDD. However, Lee also does not disclose receiving the ACK is received through FDD in the DL interval that URLLC data is being transmitted. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 1 obvious, over any of the prior art of record, alone or in combination. Claim 10 is similar to claim 1 and is deemed to contain allowable subject matter for similar reasons. Claims 2-9, 11-18, 31-36, and 37-42 depend on claims 1 and 10 and are allowable based on their dependence to claims 1 and 10.
Regarding claim 19, of the closest prior arts Li discloses in paragraphs 63 and 183 utilizing a URLLC data configuration including a plurality of DL and UL intervals for transmission when it is determined that the TDD data to be transmitted includes URLLC data and discloses in paragraph 68 that URLLC has scalable TTIs. However, Li does not disclose receiving an ACK for the URLLC data through FDD while the URLLC data is being transmitted. Lee discloses in paragraphs 114 receiving an ACK for Lee also does not disclose receiving the ACK is received through FDD in the DL interval that URLLC data is being transmitted. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 19 obvious, over any of the prior art of record, alone or in combination. Claim 26 is similar to claim 19 and is deemed to contain allowable subject matter for similar reasons. Claims 20-25, 27-30, 43-48, and 49-54 depend on claims 19 and 26 and are allowable based on their dependence to claims 19 and 26.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412